Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered June 8, 2006, which denied the motion of defendants Concourse Animal Hospital and Katz to vacate a stipulation of settlement, unanimously affirmed, without costs.
Even if these defendants’ trial counsel lacked actual authority to enter into the open court settlement, he had apparent authority to do so (see e.g. Hallock v State of New York, 64 NY2d 224, 231-232 [1984]). It matters not that neither of these defendants was actually present (see e.g. Stoll v Port Auth. of N.Y. & N.J., 268 AD2d 379, 380 [2000]). Their claim of fraud, mistake or accident is unpersuasive. The argument that the settlement was illegal is without merit. That the settlement calls for the hospital and Katz to issue a Form 1099 is enough indication that plaintiff did not intend to avoid paying taxes. Concur— Sullivan, J.P., Nardelli, Williams, Gonzalez and Catterson, JJ.